ORDER The Disciplinary Review Board having filed with the Court its decision in DRB 16-337, recommending that as a matter of final discipline pursuant to Rule 1:20 — 13(c), JOEL A. GROSSBARTH, formerly of SPRINGFIELD, who was admitted to the bar of this State in 1993, and who has been temporality suspended from the practice of law since March 3, 2016, be disbarred based on his criminal convictions in the State of New York following his plea of guilty to two counts of grand larceny (second degree) and one count of forgery (second degree) in' wolation of Penal Law § 155.40 and Penal Law § 170.10, conduct that in New Jersey violates RPC 1.15(a) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979)(knowing misappropriation of client funds), RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in other respects), and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit and misrepresentation); And JOEL A. GROSSBARTH having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined; And good cause appearing; It is ORDERED that JOEL A. GROSSBARTH be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; ORDERED that JOEL A. GROSSBARTH be and hereby is permanently restrained and enjoined from practicing law; and it is further ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOEL A. GROSSBARTH pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further ORDERED that JOEL A. GROSSBARTH comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further ORDERED that the entire record of this matter be made a permanent pai*t of respondent’s file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.